McINTYRE, J., Concurring and Dissenting.
I agree with the majority’s conclusion the juvenile court erred in denying reunification services under section Welfare and Institutions Code section 361.5, subdivision (b)(5) and (6), and join in Discussion, part II. of the opinion. (Undesignated statutory references are to the Welfare and Institutions Code.) I respectfully dissent from the majority’s conclusion there is substantial evidence to support a jurisdictional finding under section 300, subdivision (e) as to K.F.
Where the identity of perpetrator cannot be established, a jurisdictional finding under section 300, subdivision (e) may be sustained where the child was constantly in the custody of his or her parents. (L.Z. v. Superior Court (2010) 188 Cal.App.4th 1285, 1293 [115 Cal.Rptr.3d 883], citing In re E. H. (2003) 108 Cal.App.4th 659 [133 Cal.Rptr.2d 740] (E.H.).) The majority applies this holding to a parent whose child was not constantly in his care and who had other caregivers during the entire period in which her injuries were likely to have been inflicted. In view of the entire record, I do not believe a trier of fact could reasonably conclude that K.F. physically abused his daughter, or knew or reasonably should have known that a person was physically abusing her. (§ 300, subd. (e).)
In E.H., the reviewing court concluded there was substantial circumstantial evidence to show that the parents seriously physically abused their three-month-old baby or reasonably should have known she was being physically abused by a member of their household. The baby was never out of the parents’ custody and remained with a family member at all times; the baby slept on the floor near a bed occupied by a blind, developmentally disabled adult who habitually rolled out of bed and dragged herself around the apartment; the baby cried whenever she was handled; and the parents did not follow up on the baby’s diagnosis of colic. (E.H., supra, 108 Cal.App.4th at pp. 669-670.)
Here, the parents lived in separate households. S.F. was not in her father’s custody at all times. The record belies the majority’s assertion K.F. was in a position to find out about the abuse. He did not live with the maternal grandparents. There is no reason to assume K.F. knew all the people who lived at the maternal grandparents’ home, their histories or behaviors, or any potential hazards at that home. (The majority omits evidence showing that an uncle, who had a history of crime and violence, his girlfriend, and two male cousins, also lived or stayed in the maternal grandparents’ home.) On this *1390record, the juvenile court could not draw a reasonable inference that K.F. was responsible for the abuse. {E.H., supra, 108 Cal.App.4th at pp. 669-670 [where a perpetrator cannot be identified, the trier of fact can reasonably infer the parents were responsible for the abuse when the child was constantly in the parents’ custody during the time the injuries were inflicted].) Further, there is no substantial evidence to show that a trier of fact could conclude that K.F. severely physically abused his child or “reasonably should have known that the person was physically abusing the child.” (§ 300, subd. (e).)
In examining the record for substantial evidence, we do not limit our review to the evidence favorable to the respondent. (People v. Johnson (1980) 26 Cal.3d 557, 576 [162 Cal.Rptr. 431, 606 P.2d 738] (Johnson).) “ ‘[I]t is not enough [to] simply . . . point to “some” evidence supporting the finding,’ ” because not every piece of evidence “ ‘ “remains substantial in the light of other facts.” ’ ” (Id. at p. 577.) According to the pediatric child abuse experts, it was medically reasonable to believe that S.F.’s irritability, vomiting, and changes in behavior and sleep patterns were caused by a viral illness or reflux. A parent who did not know about the abuse would notice only that the baby was fussy. S.F.’s elbow fracture would not necessarily have been apparent because a three-month-old would not put any pressure on the injured area. S.F.’s rib fractures would not have been obvious, particularly to a first-time parent.
The majority’s view the juvenile court could consider the absence of “definitive evidence establishing that Father was not present when the abuse occurred” shifts the burden from the agency to prove its case to the parent to disprove it. (Maj. opn., ante, at p. 1383.) Further, contrary to the majority’s view, the record supports K.F.’s argument his daughter was not in his care during the time some of her injuries were inflicted.
According to the testimony of the medical experts, the first subdural hematoma likely occurred in mid-February, when the parents reported symptoms of vomiting and irritability. The record indicates S.F. was not in KJP.’s care from February 8 to February 21. S.F. was in her mother’s care during this period, with help from the maternal grandparents, except from February 14 to 16, when the parents went to Catalina, leaving S.F. in the grandparents’ care. S.F.’s elbow fracture was three to five days old on March 22, indicating it was inflicted on or about March 17 to 19. The record shows that K.F. did not have any contact with his daughter from March 16 to the evening of March 20. S.F. was distressed on March 17, prompting her mother to take her to the emergency room. The majority discredits KJF.’s timeline because it does not indicate he was present at S.F.’s pediatric visit on February 21. *1391However, a review of the entire record shows that K.F.’s timeline was offered to show the days he cared for his daughter at his home. He also testified he took S.F. to her pediatric visits on January 7 and 21, and February 21.
The majority points out that K.F. cared for S.F. during the period of time in which her rib fractures were likely inflicted. I do not believe it is reasonable to infer K.F. was responsible for S.F.’s rib fractures when she was left alone with other caregivers during that time. The record lacks other evidence that would tend to corroborate an inference of abuse. K.F. was not an angry or violent person. He had no history of mental illness, crime, substance abuse or child protective referrals. He supported M.M. during her pregnancy, accompanied her to prenatal appointments, set up a nursery in his home and was present when S.F. was bom. Unlike M.M., K.F. did not suffer from depression. Unlike M.M., who was awkward and uncomfortable with S.F., K.F. competently and lovingly cared for his daughter. She slept soundly at K.F.’s home, waking up only for regular feedings. By contrast, according to testimony from M.M. and the maternal grandparents, S.F. cried all night at M.M.’s home.
I disagree with the majority’s view the trier of fact could reasonably conclude that K.F. “evinced a consciousness of guilt” when he delayed seeking medical care for S.F. on March 21. (Maj. opn., ante, at p. 1383.) The majority’s view is based on isolated evidence and disregards S.F.’s history of “good pediatric care” during the periods in which she likely sustained the majority of her injuries. The record shows that K.F. did not avoid seeking medical care for his daughter during that time. On March 21, he was advised by his grandmother, who was present during S.F.’s second incident of 30 to 40 seconds’ duration, merely to watch S.F. and take her to the doctor if she had another episode. According to his grandmother, S.F. appeared to be her “normal, little . . . self’ the rest of the day. The following morning, when S.F. was in distress, K.F. immediately brought her to the hospital. Viewed in the context of the record as a whole, there is no reasonable evidence to support a finding that K.F. avoided seeking medical care for his child because he physically abused his daughter or knew she was being physically abused. {Johnson, supra, 26 Cal.3d at p. 576 [not every inference is reasonable in light of the entire record].)
I would not infer a parent was responsible for severe physical abuse where the identity of the perpetrator is unknown, the child was not constantly in the care of that parent, and the child had other caregivers during the time the injuries were likely inflicted. Accordingly, I would reverse the jurisdictional finding under section 300, subdivision (e) as to the father. Although I concur *1392with the majority’s view the juvenile court erred when it denied reunification services under section 361.5, subdivision (b)(5) and (6), in the absence of a jurisdictional finding under section 300, subdivision (e), the father would be statutorily entitled to reunification services. (§ 361.5, subd. (a).)
A petition for a rehearing was denied April 11, 2014.